internal_revenue_service number info release date cc psi 1-cor-110066-00 date uilc we are responding to correspondence submitted on your behalf by cpa requesting relief in order to establish date as the effective date for your s_corporation_election generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office however in revproc_97_48 copy enclosed the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling based on the information submitted it appears that you qualify for relief under section dollar_figure of this revenue_procedure we intervened on your behalf and asked the service_center to accept your election under this revenue_procedure no further action is needed on your part you should receive an acknowledgment letter confirming acceptance of your election within sixty days from the date of this letter please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure revproc_97_48
